Exhibit 10.1

TRANSITION TO SELF-MANAGEMENT AGREEMENT

This TRANSITION TO SELF-MANAGEMENT AGREEMENT (this “Agreement”) is entered into
as of April 27, 2012 by and among CB Richard Ellis Realty Trust, a Maryland real
estate investment trust (the “Company”), CBRE Operating Partnership, L.P., a
Delaware limited partnership (the “OP”), CBRE Global Investors, LLC, a Delaware
limited liability company (the “Sponsor”) and CBRE Advisors LLC, a Delaware
limited liability company (“CBRE”). Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to them in the Company’s
Declaration of Trust.

RECITALS

WHEREAS, the Company, the OP and CBRE are party to that certain Third Amended
and Restated Advisory Agreement, dated as of December 21, 2010, which was
renewed effective May 1, 2011 for a term of one year (the “Advisory Agreement”)
pursuant to which the day-to-day business and affairs of the Company are managed
by CBRE.

WHEREAS, the Company is contemplating the creation of an internal management
structure, in connection with which the parties hereto desire that they or, as
applicable, their Affiliates, enter into (i) a Fourth Amended and Restated
Advisory Agreement, effective as of May 1, 2012 (the “New Advisory Agreement”)
pursuant to which CBRE would continue to serve as the advisor to the Company for
a term of two to ten months, (ii) a Transitional Services Agreement dated as of
the termination of the New Advisory Agreement and running through April 30, 2013
(the “Transitional Services Agreement”) pursuant to which CBRE would provide
consulting services to the Company at the direction of the Company’s officers
and other personnel, and (iii) a Third Amended and Restated Limited Partnership
Agreement of CBRE Operating Partnership, L.P., dated as of the date hereof (the
“OP Agreement Amendment”) pursuant to which the terms of the Class B Interests
(as defined in the OP Agreement Amendment”) would be modified (all of the
foregoing agreements, together with this Agreement, the “Self-Management
Agreements”).

AGREEMENT

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.

New Advisory Agreement. Effective as of May 1, 2012, the Company, the OP and
CBRE shall enter into the New Advisory Agreement in the form attached hereto as
Exhibit A.

 

2.

Transitional Services Agreement. As of the termination of the New Advisory
Agreement, the Company, the OP and CBRE shall enter into the Transitional
Services Agreement in the form attached hereto Exhibit B. Prior to the
termination of the Transitional Services Agreement, the parties hereto shall
negotiate in good faith with respect to the provision of services that the
Company may desire following the termination of the Transitional Services
Agreement.

 

3.

Employee Transition. The Sponsor and CBRE will facilitate and support the
Company’s efforts to hire the 14 employees of CBRE and its Affiliates who, as of
the date hereof, work at CBRE’s Princeton, New Jersey offices (the “Targeted
Personnel”), with the Company thereupon assuming all obligations and liabilities
for such personnel arising on or after the hire date and those obligations for
such personnel arising before the hire date that are set forth on Schedule 3.1
hereof. The Company further assumes any and all severance obligations for any
Targeted Personnel who are not offered a reasonably comparable position
(including without limitation with respect to salary, bonus and benefits and the
overall compensation package) with the Company prior to the termination of the
New Advisory Agreement. CBRE and its Affiliates hereby release the Company,
together with its officers, directors and agents and the Targeted Personnel from
all claims arising from the Company’s efforts to hire the Targeted Personnel. If
the Company’s employment of (i) any Targeted Personnel or (ii) any other
employees or consultants whose solicitation is not prohibited pursuant to
Section 5 hereof (personnel referred to in (i) and (ii) hereof, the “Hired
Personnel”) is adversely affected by any restrictive provision in any agreement
benefiting CBREI or any of its Affiliates, then CBREI, on behalf of itself or
any such Affiliates, hereby release such Hired Personnel from such restrictive
provisions to the extent they are acting on behalf of the Company (provided,
however, that this release of restrictive provisions is not intended to
accelerate the vesting of any employee compensation awards that would not
otherwise vest in accordance with their terms or to affect their confidentiality
obligations with respect to information unrelated to the Company).

The Company shall use its commercially reasonable efforts to become self-managed
as soon as practicable but in no event later than the earlier of (i) the
termination of the New Advisory Agreement or (ii) February 28, 2013. The Company
shall also use its commercially reasonable efforts to hire all of the Targeted
Personnel by June 30, 2012.

 

4.

Employee Bonuses. Within 30 days from the date hereof, CBRE or the Sponsor will
pay the Targeted Personnel any as-yet unpaid discretionary bonuses with respect
to the 2011 calendar year in the amounts previously communicated with such
personnel; provided that, except as set forth below, with respect to each such
Targeted Personnel, the employee shall have executed a customary release (in the
form stipulated by CBRE) of all claims against CBRE and its Affiliates
(including, without



--------------------------------------------------------------------------------

 

limitation, with respect to any claims associated with any interest in CBRE);
provided, however, that such release shall expressly exclude and not release any
written contractual ownership or other equity or profit interests that any of
the Targeted Personnel have in or with respect to CBRE REIT Holdings LLC
(“Holdings”). The Company acknowledges that CBRE is under no obligation to make
bonus payments to the Targeted Personnel for the 2012 calendar year or beyond.

 

5.

Non-Solicitation. Other than the Targeted Personnel and those personnel
previously disclosed in writing by the Company to the Sponsor, the Company
agrees not to solicit or hire directly or indirectly any current or future
employees or consultants (or persons who were employees or consultants at any
time since January 1, 2011) of CBRE or the Sponsor or any of their Affiliates
for employment or in any consulting or similar capacity for 18 months after the
date hereof; provided, that nothing in this section shall prevent (i) a general
solicitation which is not directed specifically to any restricted employee or
consultant, or (ii) the retention of any consulting or professional services
firm.

 

6.

Bill of Sale and Assignment. On or after the date of the termination of the New
Advisory Agreement, but no later than February 28, 2013, at the request of the
Company, CBRE shall execute and deliver to OP a Bill of Sale and Assignment in
the form attached hereto as Exhibit C.

 

7.

Class B Interests. Concurrent with the execution of this Agreement, (i) the
Sponsor and CBRE shall cause Holdings, which is the sole owner of the Class B
Interests, to enter into the OP Agreement Amendment in the form attached hereto
as Exhibit D, and (ii) the Company shall enter into the OP Agreement Amendment.
At the time the Company performs its initial net asset valuation, and annually
thereafter, for so long as Holdings owns any Class B Interests, the Company
agrees to provide to Holdings the annual net asset valuation and the underlying
property level Argus reports. Before June 30, 2012, the Company will provide
such information as CBRE shall reasonably request so that CBRE may update the
Argus reports currently in its possession. After the provision of the annual net
asset valuation referenced above, the Company will provide such information as
CBRE shall reasonably request (not more often than quarterly) so that CBRE may
update its Argus reports. CBRE shall be entitled to retain the current Argus
reports and the updated reports for so long as Holdings owns any Class B
Interests. The Company’s obligation to provide such information and CBRE’s right
to retain such reports is subject to Holdings and CBRE entering into a
Confidentially and Standstill Agreement in a form acceptable to the Company.

 

8.

Transactional Services. For a period of five years from the termination of the
Advisory Agreement, if the Company attempts to effect a Transaction (as defined
below), the Company shall engage the Sponsor or a designated Affiliate thereof
(the “Sponsor Financial Advisor”) to provide financial advice and assistance in
connection therewith; provided, however, that the Company’s obligation to retain
the Sponsor Financial Advisor shall be conditioned on the Sponsor Financial
Advisor representing to the Company at the time that the Sponsor Financial
Advisor continues to have the sufficient expertise and resources to provide such
financial advice or assistance. A “Transaction” shall mean (a) any merger,
consolidation or other business combination pursuant to which all or
substantially all of the business or assets of the Company is combined with that
of a potential purchaser or (b) the sale, transfer, exchange or other
disposition of 10% or more of the business, assets or voting securities of the
Company, whether by way of asset sale, merger or consolidation, negotiated
securities purchase or otherwise (but excluding the sale of any securities of
the Company pursuant to a registration statement filed pursuant to the
Securities Act of 1933, as amended), and including any series of related
transactions that in the aggregate meet such 10% threshold; provided, in each
case, that the Sponsor or an Affiliate thereof is not the buyer or advising the
buyer with respect to such transaction. The Company agrees to pay the Sponsor
Financial Advisor on the closing of such Transaction a cash fee in connection
with such engagement equal to 0.25% of the Consideration. For purposes hereof,
“Consideration” shall mean (x) the total value of all cash, securities and other
property paid or payable, directly or indirectly, for the business, assets or
voting securities of the Company or any subsidiary thereof in connection with a
Transaction plus (y) the aggregate principal amount of all long-term
indebtedness of the Company or any subsidiary thereof for borrowed money
outstanding immediately prior to consummation of a Transaction, directly or
indirectly, assumed, refinanced, or extinguished in connection with such
Transaction, and shall be adjusted dollar-for-dollar to give effect to any
post-closing purchase price adjustments to the extent that such purchase price
adjustments are agreed to and set forth in the definitive agreement that governs
the terms of the Transaction. With respect to any Transaction that closes within
12 months after the end of the five-year period, but for which the Sponsor
Financial Advisor provided substantial services hereunder prior to the
expiration of such five-year period, the cash fee to be paid pursuant to this
section shall remain due and payable upon the ultimate closing of the
Transaction. The Company shall reimburse the Sponsor Financial Advisor’s
reasonable and documented direct out-of-pocket expenses, incurred by the Sponsor
Financial Advisor in connection with the foregoing engagement, irrespective of
whether the proposed Transaction closes.

 

9.

Lease. The Company understands that the current lease for the office space in
Princeton, New Jersey that is currently utilized by the Targeted Personnel may
not be assigned or subleased without landlord consent. The Company agrees to
take all commercially reasonable actions that are necessary to secure on or
before the Company’s hiring of a majority of the Targeted Personnel a novation
of the lease (or enter into a new lease with the landlord) such that the Sponsor
and its Affiliates have no further obligation or liabilities to the landlord in
connection therewith including, without limitation, assumption fees and landlord
expenses in connection with such novation for which Advisor is liable; provided,
however, that if the Company is unable to secure a novation of the current lease
(or enter into a commercially reasonable new lease with the Landlord), the
Company shall indemnify and hold harmless the Sponsor from and against all
obligations under the current lease arising on or after the date of

 

2



--------------------------------------------------------------------------------

 

the Company’s hiring of a majority of the Targeted Personnel. The Sponsor agrees
to reasonably cooperate with the Company in connection with the foregoing
efforts, including allowing the Targeted Personnel to continue to use the
premises to the extent permitted by the landlord; provided that the Sponsor
shall not be required to incur any third-party expense unless the Company agrees
to pay such expenses.

 

10.

Board of Trustees Matters.

 

  (a)

The Company hereby represents that the amounts payable under the Self-Management
Agreements) to CBRE, the Sponsor and their Affiliates are not projected to cause
Total Operating Expenses to exceed the 2%/25% Guidelines. In the unlikely event
of an Excess Amount prior to the termination of the New Advisory Agreement, the
Independent Trustees shall find such Excess Amount justified based on such
unusual and non-recurring factors as they deem sufficient, including but not
limited to the Company’s transition to self-management.

 

  (b)

The Company hereby represents that a majority of the Trustees of the Company
(including a majority of the Independent Trustees) have approved each of this
Agreement and the Transitional Services Agreement as fair and reasonable to the
Company and on terms and conditions not less favorable to the Company than those
available from unaffiliated third parties.

 

11.

Indemnification. The Company agrees that any proposal (recommended by the Board
of Trustees for approval by the Shareholders) to amend its Declaration of Trust
to expand upon the indemnification that it may provide to its Trustees,
including its Independent Trustees, shall also include language in the same
proposal that would expand upon the indemnification that it may provide to the
Sponsor, CBRE, and their Affiliates and each of their directors, officers,
partners, managers, members, trustees, agents, advisors and employees (as used
in this Section 11, the “Indemnitees”) (but not including the Independent
Trustees of the Company) such that the indemnification made available to the
Indemnitees shall be no less than the indemnification made available to any
Independent Trustee under the Declaration of Trust.

 

12.

Miscellaneous.

 

  (a)

Entire Agreement. The Self-Management Agreements supersede all prior agreements
and understanding (oral or written) between the parties with respect to the
subject matter thereof and constitute a complete and exclusive statement of the
terms of the agreement between the parties with respect to the subject matter
thereof.

 

  (b)

Governing Law. This Agreement will be governed by the laws of the State of New
York.

 

  (c)

Construction. The parties have participated jointly in the drafting of this
Agreement, and each party was represented by counsel in the negotiation of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

  (d)

Severability. If any provision of the Self-Management Agreements is held to be
unenforceable, then that provision is to be construed either by modifying it to
the minimum extent necessary to make it enforceable (if permitted by law) or
disregarding it (if not). If an unenforceable provision is modified or
disregarded in accordance herewith, the rest of the applicable agreement is to
remain in effect as written, and the unenforceable provision is to remain as
written in any circumstances other than those in which the provision is held to
be unenforceable.

 

  (e)

Assignment. Neither party may assign any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other party,
except that the Company may assign its rights to OP.

 

  (f)

Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto may be delivered by facsimile which shall be deemed originals.

 

3



--------------------------------------------------------------------------------

*****

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

CB RICHARD ELLIS REALTY TRUST

By:

 

/s/    Charles E. Black        

 

Name:

 

Charles E. Black

 

Title:

 

Chairman of the Special Committee

of the Board of Directors

 

CBRE OPERATING PARTNERSHIP, L.P.

By:

 

/s/    Jack A. Cuneo        

 

Name:

 

Jack A. Cuneo

 

Title:

 

President and Chief Executive Officer

 

CBRE ADVISORS LLC

By:

 

CBRE GLOBAL INVESTORS, LLC,

its sole managing member

By:

 

/s/    Matt Khourie        

 

Name:

 

Matt Khourie

 

Title:

 

Global President

 

CBRE GLOBAL INVESTORS, LLC

By:

 

/s/    Matt Khourie        

 

Name:

 

Matt Khourie

 

Title:

 

Global President

 

4